        Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

BUCKEYE STATE MUTUAL                          )
INSURANCE COMPANY,                            )
                                              )
                     Plaintiff,               )
                                              )
              v.                              )   CIVIL ACTION NO. 5:17-CV-366 (MTT)
                                              )
ROBERT B. MIXON, et al.,                      )
                                              )
                                              )
                Defendants.                   )
 __________________                           )


                                          ORDER

       Plaintiff Buckeye State Mutual Insurance Company has moved for default

judgment against Defendants Robert B. Mixon and Mixon and Company Agency, Inc.

(“The Agency”) (collectively “Defendants”). For the following reasons, that motion (Doc.

69) is GRANTED as to The Agency and DENIED as to Mixon.

                                    I. BACKGROUND

A. O.C.G.A. § 33-7-11

       It is appropriate to begin with a summary of two provisions of Georgia’s

uninsured motorist (“UM”) insurance statute.

       1. Amount or Limits of UM Coverage

       O.C.G.A. § 33-7-11 requires an insurer to provide UM coverage in an amount

equal to the policy limits for liability coverage unless the insured “affirmatively chooses

uninsured motorist limits in an amount less than the limits of liability.” O.C.G.A. § 33-7-

11(a)(1)(B) (emphasis added). Absent that affirmative choice, however manifested, a

policy will provide UM limits of coverage equal to the liability limits of coverage.
        Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 2 of 14




       2. Reduced By/Added On UM Coverage

       In Georgia, insurers may offer “reduced by” UM coverage or “added on” UM

coverage. Added on UM coverage is the default UM coverage. O.C.G.A. § 33-7-

11(b)(1)(D)(ii)(I). Added on UM coverage is “available as additional insurance coverage

in excess of any available bodily injury liability insurance and property damage liability

insurance.” Id. To put it simply, the limits of this coverage are added to whatever

liability coverage is carried by the at-fault driver. Thus, an insured with added on

coverage has available to her the at-fault party’s liability coverage and the entire limits

of her UM coverage. A policy holder can reject added on UM coverage only in writing.

Id.

       If, on the other hand, an insured driver selects in writing reduced by UM

coverage, then the insured will only be covered for, at most, the difference between the

amount of the insured’s UM coverage and the amount of the at-fault driver’s liability

coverage. O.C.G.A. § 33-7-11(b)(1)(D)(ii)(II). In other words, the available UM

coverage is reduced by the at-fault driver’s liability coverage. Again, reduced by

coverage must be selected in writing; without that written selection, a policy provides

added on UM coverage. Id.

B. Factual Allegations

       The admitted allegations of the amended complaint establish these facts. Mixon,

at all relevant times, “was a licensed insurance agent in the State of Georgia and was

the owner and operator of [The Agency].” Doc 62 ¶ 5. Buckeye entered into an agency

agreement with The Agency pursuant to which The Agency had the authority to bind




                                                -2-
         Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 3 of 14




coverage on behalf of Buckeye. Id. ¶¶ 8, 1 54. Around June 11, 2015, Defendants

switched the automobile insurance policy of two of its customers, Dana and Britton

Martin, from Safeco Insurance Company to a policy provided by Buckeye. Id. ¶¶ 9-10.

Although the Martins received a policy on June 11 with liability coverage of $250,000

per person and $500,000 per occurrence, the Martins did not make a choice about the

amount or type of UM coverage they wanted. Id. ¶ 11-12. However, “[b]ased upon the

information provided by Defendants, Plaintiff collected a premium for [the Martins’

policy] and issued [the Martins a policy] for reduced UM coverage with policy limits of

$50,000 per person / $100,000 per occurrence.” Id. ¶ 13. Under the agency

agreement, The Agency had a duty to secure from the Martins a selection form stating

this was the amount and type of UM coverage the Martins desired. Id. ¶ 40. The

Agency failed to secure the selection forms before binding coverage for the Martins. Id.

In short, The Agency bound a policy that provided UM coverage less than liability

coverage and UM coverage reduced by an at-fault driver’s liability coverage even

though The Agency did not obtain from the Martins the coverage selection forms as it

was supposed to under the contract.

        The Martins were in a serious car accident eight days after their insurance policy

with Buckeye went into effect. Id. ¶ 14. The at-fault driver’s liability insurer tendered

$50,000, its total liability limits, to the Martins. Id. ¶ 25. The Martins’ total damages,

however, far exceeded that amount. Id. ¶ 26. After the accident, someone forged the

signature of Britton Martin on two UM coverage selection forms, and dated the forms



1Actually, paragraph 8 of the amended complaint alleges Mixon was also a party to the contract, but, as
explained below, the Court has already ruled Buckeye had no viable claim against Mixon for breach of
contract.


                                                      -3-
          Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 4 of 14




June 11, 2015, even though the forms were not signed until after June 19. Id. ¶¶ 17-19.

These backdated forms purported to select reduced by UM coverage and also selected

a lower UM coverage amount than the Martins’ liability coverage. Id. ¶ 20. However, at

the time of the accident, Buckeye did not possess a coverage form from the Martins

stating whether they wanted reduced by or added on UM coverage. Id. 16. Further, at

the time of the accident, the Martins had not made an affirmative choice on the amount

of UM coverage they desired. Id. ¶ 11. These admitted facts resulted in Buckeye’s

potential UM exposure increasing from $100,000 per incident to $500,000 per incident.

Id. ¶ 23. Buckeye eventually settled the Martins’ claims for a total of $350,000—

$300,000 more than they would have paid if the Martins’ coverage selection forms had

been secured by Defendants. Id. ¶¶ 28-29.

        Buckeye filed suit against Defendants on September 26, 2017. Doc. 1. At a

hearing on September 9, 2020, the Court allowed Buckeye to amend its complaint to

clearly state its allegations concerning the issue of UM coverage selection. Doc. 63.

Buckeye did so, and that pleading was personally served on Defendants on September

11. Doc. 67. Defendants did not timely answer the complaint, 2 and on October 12, the

Clerk entered default against Defendants. Doc. 68. Buckeye has now moved for




2 The Court is aware that Mixon mailed his answer to the Clerk. However, that answer was not filed until
October 13. Doc. 70. Even if there was a mailbox rule for non-prisoner pro se litigants, the envelope
which contained the answer is postmarked October 6, thirteen days after the deadline to file an answer.
Doc. 70-1; Fed. R. Civ. Pro. 15(a)(3). Furthermore, this is not the first time that Defendants have either
failed to meet deadlines or failed to obey court orders. Docs. 38 (failure to keep the court informed
respecting where notices, pleadings, or other paper may be served); 39 (failure of The Agency to retain
counsel, despite the fact that it was informed it could not proceed pro se); 53 (failure of Mixon to respond
to court order to show cause why default judgment should not be entered against him); 46 (failure of
Defendants to submit pretrial submissions); 63 (failure of Defendants to attend hearing).



                                                         -4-
         Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 5 of 14




default judgment against Defendants. Doc. 69. On October 20, 2020, the Court heard

evidence relating to Buckeye’s damages.

                                            II. STANDARD

        At a party’s request and following the Clerk’s entry of default, the Court may

enter a default judgment against a defendant who has failed to plead or otherwise

defend. See Fed. R. Civ. P. 55; Solaroll Shade & Shutter Corp., Inc. v. Bio-Energy

Sys., Inc., 803 F.2d 1130, 1134 (11th Cir. 1986). Entry of default judgment is committed

to the discretion of the Court. Hamm v. Dekalb Cty., 774 F.2d 1567, 1576 (11th Cir.

1985). However, default judgment does not follow automatically from an entry of

default. The Court “must ensure that the well-pleaded allegations in the complaint,

which are taken as true due to the default, actually state a substantive cause of action

and that there is a substantive, sufficient basis in the pleadings for the particular relief

sought.” Tyco Fire & Sec., LLC v. Alcocer, 218 Fed. App’x 860, 863 (11th Cir. 2007);

see also Nishimatsu Constr. Co. Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th

Cir. 1975). 3

                                          III. JURISDICTION

        To enter a valid default judgment, the Court must, of course, have both personal

and subject matter jurisdiction. Rash v. Rash, 173 F.3d 1376, 1381 (11th Cir. 1991);

see also Sys. Pipe & Supply, Inc. v. M/V Viktor Kurnatoviskiy, 242 F.3d 322, 324 (5th

Cir. 2001) (“When entry of default is sought against a party who has failed to plead or

otherwise defend, the district court has an affirmative duty to look into its jurisdiction

[over both] the subject matter and the parties.”). Here, the Court has subject matter


3The Eleventh Circuit has adopted as binding all decisions of the former Fifth Circuit rendered prior to
October 1, 1981. Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981).


                                                        -5-
        Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 6 of 14




jurisdiction over Buckeye’s claims based on diversity jurisdiction, as Buckeye has

properly alleged it is an Ohio corporation, Defendants reside in Georgia, and the

amount in controversy exceeds $75,000. 28 U.S.C. § 1332; Doc. 62 ¶¶ 1−6.

       Moreover, the allegations sufficiently allege that the Court has personal

jurisdiction over Defendants. Specifically, the Agency “is a Georgia Corporation with its

principal place of doing business situated in Wilkinson County, Georgia and may be

served by its registered agent for service of process, Robert B. Mixon, III, at the

registered office of said corporation situated at 268 Milledgeville Highway, Gordon,

Wilkinson County, Georgia 31031,” which is located within the Middle District of

Georgia. Id. ¶ 3; Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924

(2011) (holding that a corporation’s place of incorporation and principal place of

business are bases for general jurisdiction). Mixon resides in Wilkinson County and is

subject to this Court’s jurisdiction. Id. ¶ 2. In sum, the Court has both subject matter

and personal jurisdiction over this matter.

                                     IV. DISCUSSION

A. The Agency’s Liability

       1. Breach of Contract

       “The elements of a breach of contract claim in Georgia are the (1) breach and the

(2) resultant damages (3) to the party who has the right to complain about the contract

being broken.” SAWS at Seven Hills, LLC v. Forestar Realty, Inc., 342 Ga. App. 780,

784, 805 S.E.2d 270, 274 (2017).

       Buckeye specifically alleges in its amended complaint that it entered into a

contract with The Agency in 2013. Doc. 62 ¶ 8; see Doc. 23-3 at 141-43. Buckeye




                                                -6-
          Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 7 of 14




further alleges that The Agency breached the contract “by, inter alia, failing to secure a

UM selection/rejection form from [Britton] Martin.” Doc. 62 ¶ 40. Finally, Buckeye

asserts that because of The Agency’s breach, Buckeye “suffered damages in an

amount to be proved at trial.” Id. ¶ 41. These allegations are sufficient to entitle

Buckeye to default judgment on its breach of contract claim against The Agency.

         2. Attorney’s Fees and Costs of Litigation

         Buckeye also asserts a claim for attorney’s fees pursuant to O.C.G.A. § 13-6-11.

To be successful on a claim for attorney’s fees, a plaintiff must show that “the defendant

has acted in bad faith, has been stubbornly litigious, or has caused the plaintiff

unnecessary trouble and expense.” O.C.G.A. § 13-6-11. For a defendant to defeat a

claim for attorney’s fees based on the defendant being stubbornly litigious, the

defendant must only show that there was “the existence of a ‘bona fide controversy’

between the parties.” Nash v. Reed, 349 Ga. App. 381, 384, 825 S.E.2d 853, 856

(2019).

         Buckeye claims that it made demands “upon Defendants for the damages

incurred … but to date, Defendants have denied Plaintiff’s demands or have otherwise

failed and/or refused to remedy the damages outline [sic] herein. Plaintiff therefore

makes a demand for attorney’s fees and costs of litigation as the Defendants have been

stubbornly litigious[.]” Doc. 62 ¶ 61. The Agency has failed to respond timely to

Buckeye’s amended complaint and thus not shown that there was a bona fide

controversy in this case. Therefore, Buckeye has properly alleged that The Agency has

been stubbornly litigious, and Buckeye is entitled to reasonable attorney’s fees and

costs.




                                                -7-
         Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 8 of 14




B. Mixon’s Liability

        1. Breach of Contract

        In its amended complaint, Buckeye asserts a claim of breach of contract against

both Defendants. Doc. 62 ¶¶ 36-41. However, the Court previously granted partial

summary judgment dismissing the breach of contract claim against Mixon individually

because “Buckeye and the Agency were the only parties to the contract.” Doc. 56 at 2

(citing Doc. 21-3 at 143). Buckeye cannot breathe life into this dead claim simply by

filing an amended complaint. Therefore, Buckeye’s breach of contract claim against

Mixon fails.

        2. Negligence

        Buckeye asserts, in a conclusory fashion, a negligence claim against Mixon.

Doc. 62 ¶¶ 30-35. For Buckeye to recover on this negligence claim it must show “four

elements: a duty, a breach of that duty, causation and damages.” St. Jude’s recovery

Center, Inc. v. Vaughn, 354 Ga. App. 593, 595 (2020) (quoting Goldstein, Garber &

Salama, LLC v. J.B., 300 Ga. 840, 841 (1), 797 S.E.2d 87, 89 (2017)). Neither the

amended complaint nor Buckeye’s briefing reveals a basis for or a source of a tort duty

on the part of Mixon. 4 When the non-performance or ineffective performance of a

contract is at issue, a tort cause of action can arise only if an independent tort duty was

breached. Orkin Ext. Co. v. Stevens, 130 Ga. App. 363, 365, 203 S.E.2d 587, 590-91

(1973). “A defendant’s mere negligent performance of a contractual duty does not



4 At an earlier stage of litigation, the Court questioned how a simple negligence duty arose in this case.
Buckeye then seemed to change its position and asserted Defendants were liable for “negligent
misrepresentation,” a claim not asserted in Buckeye’s original complaint or subsequently filed amended
complaint. Doc. 31 at 7. Confusingly, and perhaps proving the Court’s point, Buckeye also argued Mixon
owed Buckeye a duty “as someone deriving economic benefit from both the contract and the premium
received from the insured.” Id.


                                                       -8-
        Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 9 of 14




create a tort cause of action; rather, a defendant’s breach of a contract may give rise to

a tort cause of action only if the defendant has also breached an independent duty

created by statute or common law.” Wallace v. State Farm Fire & Cas. Co., 247 Ga.

App. 95, 98, 539 S.E.2d 509, 512 (2000).

       Here, Buckeye has alleged that Mixon owed a “legal duty to act in accordance

with industry standards” and “a legal duty to exercise a reasonable degree of care, skill

and ability which is generally taken and considered to be such a degree of care and skill

as ordinarily employed by others of the same profession under similar conditions and

like circumstances.” Doc.62 ¶¶ 31, 32. For one thing, these appear to be allegations of

duties owed by professionals or experts and there is nothing in the amended complaint

establishing that Mixon is an expert or what the expert standard of care is. Moreover,

those duties, as far as the amended complaint tells us, arose out of the contract

between Buckeye and The Agency. Put another way, the duty Buckeye alleges Mixon

breached is a contractual duty, not an independent tort duty. Because Buckeye has not

alleged or otherwise identified an independent duty owed by Mixon outside of the

contract, Buckeye’s negligence claim against Mixon fails.

       3. Fraud

       Buckeye asserts a fraudulent misrepresentation claim against Mixon. Doc. 62 ¶¶

42-46. To state a claim for fraudulent misrepresentation, Buckeye must show: (1) that

Mixon made false representations; (2) Mixon was aware the misrepresentations were

false; (3) the misrepresentations were made by Mixon with the intent to deceive

Buckeye; (4) Buckeye justifiably relied on the misrepresentation; and (5) Mixon’s




                                               -9-
       Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 10 of 14




misrepresentations resulted in damages. Clemons v. Delta Airlines, Inc., 338 Ga. App.

844, 847 (2016).

       Buckeye alleges that Mixon intentionally made two material misrepresentations.

Doc. 62 ¶¶ 43-45. First, Mixon accepted a UM coverage selection form from “someone”

who forged Britton Martin’s name on the form and dated it June 11, 2015, even though

the form was not signed until sometime after the Martins’ accident on June 19. Id. ¶¶

17, 18, 43. Second, Mixon accepted another UM coverage selection form dated June

11, even though, again, the form was not signed until after June 19. Id. ¶¶ 19, 44.

Mixon, by his default, admits he made those misrepresentations, but the amended

complaint alleges those misrepresentations occurred after the insurance policy was

bound and after the Martins’ accident. Id. ¶¶ 15-19. Thus, those misrepresentations,

according to the amended complaint, were not the cause of the damages Buckeye

seeks. Those damages arose because the Defendants bound the policy without getting

the necessary coverage forms, and Buckeye does not allege fraud in that transaction.

Nor did Buckeye put up any evidence of damages resulting from the

misrepresentations.

       Accordingly, because Mixon’s misrepresentations were not the cause of

Buckeye’s damages, Buckeye’s fraudulent misrepresentation claim against Mixon fails.

       4. Promissory Estoppel

       Buckeye asserts a claim for promissory estoppel against Mixon. Doc. 62 ¶¶ 47-

52. “To prevail on a promissory estoppel claim, the plaintiffs must show that (1)

defendant made certain promises, (2) defendant should have expected that plaintiffs

would rely on such promises, (3) the plaintiffs did in fact rely on such promises to their




                                               -10-
       Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 11 of 14




detriment, and (4) injustice can be avoided only by enforcement of the promise.” Sparra

v. Deutsche Bank Nat. Trust Co., 336 Ga. App. 418, 421, 785 S.E.2d 78, 83 (2016).

This doctrine is codified at O.C.G.A. § 13-3-44, which reads, “a promise which the

promisor should reasonably expect to induce action or forbearance on the part of the

promisee or a third person and which does induce such action or forbearance is binding

if injustice can be avoided only by enforcement of the promise.” O.C.G.A. § 13-3-44.

       Neither the amended complaint nor Buckeye’s briefing explains how promissory

estoppel fits in this case. For example, Buckeye does not say what promises it wants

enforced. Moreover, by way of damages resulting from its reliance on Defendants’

promises, Buckeye alleges Defendants “profited.” Doc. 62 ¶ 51. But there is no

allegation of such profits realized by the Defendants, and at the hearing to liquidate

damages, Buckeye presented no evidence of such “profits.” Thus, even assuming

promissory estoppel somehow fits here, Buckeye has not proved the damages that it

alleges resulted from its reliance on Defendants’ promises. Buckeye’s promissory

estoppel claim fails.

       5. Attorney’s Fees and Costs of Litigation

       Buckeye asserts a claim for attorney’s fees and costs of litigation against Mixon

under O.C.G.A. § 13-6-11. However, section 13-6-11 does not create an independent

cause of action, and attorney’s fees and costs of litigation “are not recoverable when no

damages are awarded.” Gardner v. Kinney, 230 Ga. App. 771, 772 498 S.E.2d 312,

313 (1998). Because Mixon individually has not been found liable to Buckeye for any

damages, the claim against him for attorney’s fees and costs of litigation fails.




                                               -11-
       Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 12 of 14




C. Damages

       1. Buckeye’s Increased UM Exposure

       Because The Agency breached its contract with Buckeye by failing to secure UM

selection forms from the Martins before binding their coverage, Buckeye’s potential UM

exposure increased from $100,000 per incident to $500,000 per incident. Buckeye also

was not allowed to deduct the at-fault driver’s liability coverage from its UM coverage

limits and was instead required to provide the Martins with added on UM coverage.

       After the Martins’ accident, Buckeye settled with the Martins for a total of

$350,000. Docs. 73-23; 73-33. Britton Martin’s claim was settled for $250,000, and

Dana Martin’s claim was settled for $100,000. Id. The Court heard testimony

explaining that settlement amount and establishing the reasonableness of the

settlement at the October 20, 2020 hearing. After hearing testimony and reviewing the

admitted evidence, the Court finds that Buckeye reasonably settled the Martins’ claims

for a total of $350,000.

       If The Agency had obtained from the Martins—before their accident—an

affirmative choice that they desired UM coverage in an amount of $100,000 per

incident, Buckeye would have paid at most $100,000 in UM coverage. O.C.G.A. § 33-7-

11(a)(1)(B). Further, if The Agency had obtained from the Martins—before their

accident—a writing stating that they desired reduced by UM coverage, Buckeye would

have been able to deduct the at-fault driver’s liability coverage from Buckeye’s potential

exposure. O.C.G.A. § 33-7-11(b)(1)(D)(ii)(II). If The Agency had performed its

contractual duties and obtained these selections, Buckeye’s maximum payout resulting

from the Martins’ accident would have been $50,000. Instead, Buckeye reasonably




                                               -12-
       Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 13 of 14




settled the Martins’ claims for $350,000, a difference of $300,000. Therefore, because

of The Agency’s breach, Buckeye suffered actual damages of $300,000.

      2. Expenses of Litigation

      The Agency is also liable to Buckeye for attorney’s fees and costs of litigation for

being stubbornly litigious by rejecting Buckeye’s demands. Doc. 62 ¶ 61. At the

October 20 hearing, Buckeye presented evidence of its attorney’s fees and other

expenses. Doc. 73-32. In total, Buckeye seeks $26,272.50 in attorney’s fees and

$1,682.87 in costs and expenses. Id. Based on the evidence, the Court finds that the

fees and expenses Buckeye incurred were reasonable. See Eways v. Georgia R.R.

Bank, 806 F.2d 991 (11th Cir. 1986).

      However, Buckeye limits its claim to the “stubbornly litigious” prong of O.C.G.A. §

13-6-11; it does not allege that The Agency acted in bad faith or that The Agency

caused unnecessary trouble or expense. Doc. 62 ¶ 61 (“Plaintiff has made demand

upon Defendants for the damages incurred as prayed for in this Complaint, but to date,

Defendants have denied Plaintiff’s demands or have otherwise failed and/or refused to

remedy the damages outline [sic] herein. Plaintiff therefore makes a demand for

attorney’s fees and cost of litigation as the Defendants have been stubbornly as defined

by O.C.G.A. § 13-6-11.”).

      Buckeye has tendered the itemized bills it received from its attorneys. Thus, it

seeks its actual attorney’s fees and expenses. Most of the time entries on these bills

occurred after Buckeye put The Agency on notice of its claim, and the Court concludes

that those entries fall within the scope of Buckeye’s allegation that The Agency was

stubbornly litigious. But pre-notice entries (December 19, 2016 through March 23, 2017




                                              -13-
        Case 5:17-cv-00366-MTT Document 75 Filed 11/04/20 Page 14 of 14




totaling $2,250.00 in attorney’s fees and $7.23 in costs) clearly do not reflect expenses

incurred by Buckeye because The Agency was stubbornly litigious. Doc. 73-21 at 5-6.

However, the work completed by Buckeye’s attorneys after March 23, 2017 was related

to or in preparation of the lawsuit against The Agency. Therefore, Buckeye’s

recoverable attorney’s fees total $24,022.50 ($26,272.50 – $2,250.00) and its

recoverable costs of litigation total $1,675.64 ($1,682.87 – $7.23). Doc. 73-32 at 7-31.

The total recovery for expenses of litigation is $25,698.14.

        3. Punitive Damages

       Buckeye asserts a claim for punitive damages against Defendants. Doc. 62 ¶¶

60-61. Buckeye, however, does not seem to pursue this claim in its motion for default

judgment. 5 Doc. 69. Regardless, Buckeye’s claim for punitive damages must fail

because Buckeye has succeeded under a breach of contract action, not under a tort

action. O.C.G.A. § 51-12-5.1(b).

                                        V. CONCLUSION

       For the reasons discussed above, Buckeye’s motion for default judgment (Doc.

69) is GRANTED as to The Agency and DENIED as to Mixon individually. Buckeye is

entitled to actual damages of $300,000. Buckeye is further awarded $25,698.14 in

attorney’s fees and costs of litigation. In sum, default judgment is entered against The

Agency in the amount of $325,698.14.

       SO ORDERED, this 4th day of November, 2020.

                                                       S/ Marc T. Treadwell
                                                       MARC T. TREADWELL, CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT


5  The Court also notes that Buckeye does not include an award for punitive damages in its proposed
order for default judgment.


                                                     -14-
